Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carolina Save on 2/2/2021.
The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS
1. 	(Currently Amended) A multimedia device of a vehicle comprising: 
a broadcast receiver configured to receive broadcast information of a plurality of channels from a radio signal; 
a controller configured to convert the radio signal into a digital signal, and simultaneously output a sound of a first channel, which is one of the plurality of channels, and a subtitle information of a second channel, which is text data, which is converted from the digital signal using at least one of a sound model, a silence separation model, and a language model; 
a sound outputter configured to output the sound of the first channel; and 
a display configured to display the subtitle information of the second channel, 
wherein the controller is further configured to determine electronic program guide (EPG) information of the radio signal, and to control the display so as to display a text-changeable channel according to the EPG information, 
wherein the second channel is comprised in the text-changeable, and 
wherein the controller is further configured to:
convert the radio signal as a phonetic signal into the digital signal; 
; 
search for a silent portion of the phonetic signal; 
isolate words and sentences from one another in the ; 
collect the phonetic signal, isolated words, and isolated sentences 
convert the phonetic datum into the text data using the EPG information; and 
output the text data via the display.

2. 	(Original) The multimedia device according to claim 1, wherein the broadcast receiver includes: 
a multi-radio tuner configured to receive the EPG information from the radio signal; and 
a communication modem configured to receive EPG broadcast information from a server when the EPG information is not present in the radio signal.

3. 	(Original) The multimedia device according to claim 2, wherein the multi-radio tuner includes a plurality of radio tuners configured to receive/output a radio signal corresponding to a selected channel through an antenna.

4. 	(Original) The multimedia device according to claim 3, wherein the communication modem receives EPG information regarding all current broadcast channels from the server over wireless network.

5. 	(Canceled) 

6. 	(Previously Presented) The multimedia device according to claim 1, wherein the sound outputter includes a speaker or an earphone terminal.

7. 	(Original) The multimedia device according to claim 6, wherein the display includes: 
a front-seat display installed at a front of the vehicle; and/or 
a rear-seat display installed at a rear of the vehicle.

8. 	(Original) The multimedia device according to claim 7, further comprising: 
an inputter configured to select a specific channel displayed on the display, 
wherein the controller is further configured to analyze broadcast information of all channels other than the selected channel while the sound outputter simultaneously outputs sound information of the selected channel.

9. 	(Original) The multimedia device according to claim 8, wherein: 
when the text-changeable channel is selected by a user through the inputter, the controller is further configured to convert a sound signal received from the selected channel into text data, and to control the display so as to sequentially display the text data.

10. 	(Currently Amended) A vehicle comprising: 
a broadcast receiver configured to receive broadcast information of a plurality of channels from a radio signal; 
a controller configured to divide the received broadcast information into sound information and subtitle information, and to simultaneously output the sound and subtitle information; a controller configured to simultaneously output a sound of a first channel, which is one of the plurality of channels, and a subtitle information of a second channel, which is another of the plurality of channels; 
a sound outputter configured to output the divided the sound information of the first channel; and 
a display configured to display the divided the subtitle information of the second channel, 
wherein the controller is further configured to determine electronic program guide (EPG) information of the radio signal, and to control the display so as to display a text-changeable channel according to the EPG information, 
wherein the second channel is comprised in the text-changeable channel, and
wherein the controller is further configured to:
convert the radio signal as a phonetic signal into the digital signal; 
convert the digital signal into a phonetic signal; 
search for a silent portion of the phonetic signal; 
; 
collect the phonetic signal, isolated words, and isolated sentences 
convert the phonetic datum into the text data using the EPG information; and 
output the text data via the display.

11. 	(Original) The vehicle according to claim 10, wherein the broadcast receiver includes: 
a multi-radio tuner configured to receive the EPG information from the radio signal; and 
a communication modem configured to receive EPG broadcast information from a server when the EPG information is not present in the radio signal.

12. 	(Previously Presented) The vehicle according to claim 11, wherein the communication modem receives EPG information regarding all current broadcast channels from the server over wireless network.

13. 	(Original) The vehicle according to claim 10, wherein the sound outputter includes a speaker or an earphone terminal.

14. 	(Original) The vehicle according to claim 10, wherein the display includes: 
a front-seat display installed at a front of the vehicle; and/or 
a rear-seat display installed at a rear of the vehicle.
15. 	(Currently Amended) A method for controlling a multimedia device of a vehicle comprising: 
receiving broadcast information of a plurality of channels from a radio signal via a broadcast receiver; 
converting the radio signal into a digital signal; 
dividing the received broadcast information into a sound of a first channel, which is one of the plurality of channels, and a subtitle information of a second channel, which is text data, which is converted from the digital signal using at least one of a sound model, a silence separation model, and a language model; 

outputting the sound of the first channel via a sound outputter; 
displaying the subtitle of the second channel via a display; 
determining electronic program guide (EPG) information of the radio signal; and
displaying a text-changeable channel according to the EPG information via the display, wherein the second channel is comprised in the text-changeable channel; 


wherein the converting of the digital signal into the text data includes: 
converting the radio signal as a phonetic signal into the digital signal; 
converting the digital signal into a phonetic signal; 
searching for a silent portion of the phonetic signal; 
isolating words and sentences from one another in the 
collecting the phonetic signal, isolated words, and isolated sentences 
converting the phonetic datum into the text data using the EPG information; and 
outputting the text data via the display.

16. 	(Original) The method according to claim 15, wherein the receiving of the broadcast information comprises: 
receiving the EPG information from the radio signal via a multi-radio tuner; and 
receiving EPG broadcast information from a server over a network when the EPG information is not present in the radio signal.

17.-18. (Canceled)

19. 	(Previously Presented) The method according to claim 15, further comprising: 
selecting a specific channel displayed via the display; and 


20. 	(Original) The method according to claim 19, wherein: 
when the text-changeable channel is selected by a user via an inputter, converting a sound signal received from the selected channel into text data, and sequentially displaying the text data via the display.
Allowable Subject Matter
Claims 1-4, 6-16, 19-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424